Citation Nr: 0534288	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-01 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO denied the veteran's request to reopen 
his claim for bilateral hearing loss and tinnitus.

In October 2004, the Board reopened the claim and remanded 
the case for further evidentiary development.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Bilateral hearing loss disability and is not attributable 
to service.

3.  Tinnitus was not manifest during service and an organic 
disease of the nervous system was not manifest within one 
year of separation from service.

4.  Tinnitus is not attributable to service.

CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service, 
nor can an organic disease of the nervous system be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral hearing loss 
and tinnitus.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) informed the appellant of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letters from April 2001 and November 2004, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SSOC issued 
in June 2005.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to the duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated November 2004 specifically informed the appellant to 
let the RO know if "there is any other evidence that you 
think will support your claim. . . If the evidence is in your 
possession not already provided, please send it to us."  
Therefore, the Board finds that the letter as a whole 
complied with the fourth element.  Thus, the Board finds that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record contains VA service medical records.  
The veteran was afforded a VA examination.  The Board notes 
that the case was previously remanded in order for the RO to 
obtain private medical records that the appellant claimed 
would help with his claim.  The RO requested the appellant to 
help in gathering the treatment records.  However, the 
veteran did not provide the needed information for the RO to 
obtain the private medical records nor did he provide the 
records themselves.  The VA has not outstanding duty 
regarding the private medical records.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994); Washington v. Nicholson, 2005 WL 2877881 
(Vet.App. Nov 02, 2005) (No. 03-1828).

Factual Background

Initially the Board notes that the veteran served during the 
Vietnam War assigned to an armored unit and he now claims 
that his bilateral hearing loss is due to an accident while 
loading a gun.  Service medical records do not document any 
injuries associated with an explosion.  However, the 
veteran's DD-214 show that he is entitled to wear the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.   
However, there is no indication of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.  
However, see 38 U.S.C.A. § 1154(a).

In a separation physical of June 1974 the veteran had normal 
hearing at 15/15 bilaterally and his ears were noted as 
normal.  In the Report of Medical History accompanying the 
examination the veteran noted that at some point he had worn 
a hearing aide.  No other notation was made regarding the 
veteran's use of hearing aide.  He denied a history of 
hearing loss and ear trouble.

A June 1977 Statement in Support of Claim for Veterans 
Administration Pension from a VA physician, noted a complaint 
of tinnitus with a medical history of an onset in June 1976 
due to a viral infection.  The diagnosis was moderate 
tinnitus.  The physician noted that the veteran's complaints 
were probable on virus infection etiology but that the 
veteran desired information recorded on basis of prior 
artillery service.

At a January 1978 VA examination the veteran complained of 
constant ringing in his left ear and sometimes in his right 
ear.  The veteran reported that he had been exposed to 
weapons fire and concussions over a period of four years to 
which he attributed constant ringing in the ears.  Hearing 
was normal bilaterally with tinnitus being the primary 
complaint.  The puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
0
15
10
10
45
LEFT
5
5
0
20
50

Speech recognition was 100 percent bilaterally.  

VA audiological examination of June 2002 indicated that the 
puretone thresholds, in decibels, were as follows on air 
conduction:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
55
65
LEFT
10
5
20
60
60

Puretone thresholds, in decibels, were as follows on bone 
conduction:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
X
65
LEFT
10
10
20
X
65

Speech recognition was 94 percent in the right ear and 100 
percent in the left ear.  

A Consult Request of September 2004 notes that the veteran 
stated that he had bilateral tinnitus that progressed over 
the past 30 years; that while in Vietnam he was around a 5" 
gun when it unexpectedly went off and he was knocked down and 
bled from his ears, eyes and rectum as a result of the 
explosion.  He also reported tinnitus and reduced hearing for 
approximately 2 weeks.  The ringing and hearing resolved but 
he experienced an onset in 1978 that has not resolved since 
then.  The impression was bilateral severe upper mid to high 
frequency hearing loss with moderately severe tinnitus.

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability and tinnitus.  The Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

Bilateral hearing loss disability 

The veteran has alleged that his hearing loss disability is a 
consequence of noise exposure while in service, specifically 
due to the unexpected firing of a gun right beside him.  
Considering the provisions of 38 C.F.R. § 1154(a), the Board 
finds that the veteran was exposed to noise during service.  
However, there is no competent evidence of a nexus between 
the veteran's service and his current bilateral hearing loss 
disability.  

The competent evidence of record shows that bilateral hearing 
loss was first manifested more than a year after service.  
The veteran's hearing was normal at separation in 1974 and at 
a VA examination in 1978.  The first evidence of record of a 
bilateral hearing loss disability is a VA examination of June 
2002.  This is more than 28 after separation from service.

Bilateral hearing loss or hearing loss disability was not 
demonstrated during service.  From 1974 to 2002, there was no 
record of complaints, findings, treatment, or diagnosis of 
bilateral hearing loss.  Thus, continuity of symptomatology 
was not shown after service.  The competent evidence of 
record shows that current bilateral hearing loss disability 
is not related to service.

In sum, bilateral hearing loss disability was not manifest 
during service or for many years thereafter.  The veteran's 
assertion of hearing loss disability due to in-service noise 
exposure is not supported and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).

Tinnitus

The veteran has alleged that his tinnitus is a consequence of 
noise exposure while in service, specifically due to the 
unexpected firing of a gun right beside him.  The Board finds 
that the veteran was exposed to noise during service.  
However, there is no competent evidence of a nexus between 
the veteran's service and his current tinnitus.  

The competent evidence of record shows that tinnitus was 
first manifested more than a year after service.  The 
veteran's ears were normal at separation in 1974 and there 
were no complaints of tinnitus.  The first evidence of record 
of tinnitus is a VA physician's statement of June 1977 which 
notes the veteran complained of an onset of tinnitus in 1976.  
The physician found that the onset was probably caused by a 
viral infection.  However, the Board notes that the physician 
noted in the statement that the veteran requested that his 
tinnitus be recorded as a consequence of his prior artillery 
service.  At a VA examination of January 1978, the veteran 
was noted to have constant tinnitus.  Since 1978, the veteran 
has attributed his tinnitus to noise exposure in service.  

First, the Board notes that the first recorded onset of 
tinnitus was not until 1976 which was over 2 years after 
separation form service.  Furthermore, the Board notes that 
the only opinion of record as to the cause of the tinnitus 
states that it was caused by a viral infection.  Although the 
veteran is competent to state that he suffered from tinnitus, 
he is not competent to give an opinion as to the etiology of 
the tinnitus.  The Board finds the opinion of the physician 
to be competent evidence of the etiology of the tinnitus.  
Furthermore, the Board finds more reliable the veteran's 
assertions of a 1976 onset during the first visit for 
tinnitus than his later assertions of onset in service, 
especially considering the physician's note regarding the 
veteran's request to attribute the tinnitus to service rather 
than a viral infection.

In sum, tinnitus was not demonstrated during service and is 
not related to service.  From 1974 to 1976, there was no 
record of complaints, findings, treatment, or diagnosis of 
bilateral hearing loss.  Thus, continuity of symptomatology 
was not shown after service.  The competent evidence of 
record shows that current tinnitus is not related to service.

Tinnitus was not manifest during service or for years 
thereafter.  The veteran's assertion of tinnitus due to in-
service noise exposure is not supported.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for tinnitus.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  




ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


